Citation Nr: 0423243	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-05 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability involving right hand/arm numbness, 
claimed as resulting from a cardiac pacemaker implantation in 
the right subclavian region performed at a Veterans Affairs 
facility in February 1987.  

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability involving fracture of two front teeth, 
claimed as resulting from a laparoscopic cholecystectomy 
performed at a Veterans Affairs facility in July 1993.  

3.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability involving residuals of a left 
hydrocelectomy performed at a Veterans Affairs facility in 
June 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1958 to April 
1960 and October 1961 to August 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO), which denied 
§ 1151 benefits for additional disability involving right 
hand/arm numbness, claimed as resulting from a cardiac 
pacemaker implantation in the right subclavian region 
performed at a Veterans Affairs facility in February 1987, 
additional disability involving fracture of two front teeth, 
claimed as resulting from a laparoscopic cholecystectomy 
performed at a Veterans Affairs facility in July 1993, and 
additional disability involving residuals of a left 
hydrocelectomy performed at a Veterans Affairs facility in 
June 2000.

In April 2004, a Board hearing was held in Washington, D.C., 
before the undersigned Board Member.  A transcript is on 
file.

Parenthetically, although appellant expressed disagreement 
with a February 2003 rating decision, which denied § 1151 
benefits for additional disability involving an abdominal 
rupture, claimed as resulting from a laparoscopic 
cholecystectomy performed at a Veterans Affairs facility in 
July 1993, and a September 2003 Statement of the Case was 
provided him on said issue, the current record before the 
Board does not contain a timely substantive appeal on said 
issue.  Consequently, said issue is not perfected and 
currently before the Board.  (See 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2003)).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Appellant will be notified 
by VA if further action is required on his part.


REMAND

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002) became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Veterans Claims Assistance Act of 2000 
requires that VA notify the veteran as to which evidence was 
to be provided by the veteran, and which evidence was to be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With respect to the appellate issues (other than the 
right arm/hand issue for which a July 2003 VCAA letter was 
issued), since the RO has not issued appellant a VCAA letter, 
a remand of the case appears necessary for procedural due 
process concerns.  

With respect to the § 1151 benefits appellate issues, it 
should be pointed out that 38 U.S.C.A. § 1151 was amended for 
claims filed on or after October 1, 1997.  See Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996).  Since appellant 
filed his current § 1151 benefits claims in question after 
October 1, 1997, the amended 38 U.S.C.A. § 1151 applies to 
this case.  See 38 U.S.C.A. § 1151 (West 2002).  38 U.S.C.A. 
§ 1151 as amended states, in pertinent part, that where any 
veteran suffered an injury, or aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
and such injury or aggravation results in additional 
disability, disability compensation shall be awarded in the 
same manner as if such disability or aggravation were 
service-connected.  Additionally, it is required that the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).  

Recently, VA published a final rule amendment implementing 38 
U.S.C.A. § 1151 as amended, to be codified at 38 C.F.R. 
§ 3.361 and effective September 2, 2004.  See 69 Fed. Reg. 
46,426-34 (Aug. 3, 2004).  Since this case is being remanded 
for other reasons, the RO should readjudicate the appellate 
issues with application of this amended regulation and, if 
necessary, issue a Supplemental Statement of the Case setting 
forth the applicable provisions thereof.  

Additionally, it appears that additional medical 
clarification as to the etiology of appellant's claimed 
additional disabilities might prove beneficial in resolving 
these § 1151 benefits appellate issues.  Appropriate VA 
examinations, to include neurologic, genitourinary, and 
dental findings, are deemed warranted for the Board to 
equitably decide these appellate issues.  

During said April 2004 Board hearing, appellant and his 
representative alluded to certain potentially relevant 
medical treatment for which records are not currently 
associated with the claims folders.  See transcript page 17.  
Therefore, the RO should request appellant's assistance and 
attempt to obtain such additional clinical records to the 
extent available.  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the claims 
at issue (other than the right 
arm/hand issue), including which 
evidence is to be provided by the 
appellant, and which by VA.  The RO 
must review the claims folders and 
ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issues, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should contact appellant 
and request him to provide any 
additional, relevant medical records 
(not already submitted) that he may 
have in his possession, as well as 
the complete names and addresses of 
any physicians or medical facilities 
which have provided him such 
treatment.  All available, clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) 
of such treatment should be obtained 
from the specified health care 
providers, including, but not 
limited to, Bethesda Naval Hospital 
pertaining to treatment in the late 
1980's and any additional relevant 
VA hospital/outpatient clinical 
records (including progress notes, 
nurses notes, consent forms, 
incident reports, etc.), pertaining 
to alleged fracture of two front 
teeth resulting from a laparoscopic 
cholecystectomy performed at a 
Veterans Affairs facility in July 
1993, residuals of a left 
hydrocelectomy performed at a 
Veterans Affairs facility in June 
2000, and right hand/arm numbness 
resulting from a cardiac pacemaker 
implantation in the right subclavian 
region performed at a Veterans 
Affairs facility in February 1987.  
Copies of all treatment and surgical 
records should be obtained, not just 
hospital summaries.  The appellant 
should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports 
to the VA.  Any records obtained 
should be associated with the claims 
folders.  All attempts to obtain 
records should be documented.

3.  With respect to the § 1151 
benefits claim for right hand/arm 
numbness, claimed as resulting from 
a cardiac pacemaker implantation in 
the right subclavian region 
performed at a Veterans Affairs 
facility in February 1987, the RO 
should arrange appropriate VA 
examination, to include neurologic 
findings.  The examiner should 
review the entire claims folders, 
examine appellant, and express 
opinion, including the degree of 
probability expressed in terms of is 
it at least as likely as not (i.e., 
is there at least a 50 percent 
probability), regarding the 
following questions:  

(a) Was the cardiac pacemaker 
implantation in the right subclavian 
region performed during the June 
2000 VA hospitalization in question 
properly performed; (b) did such VA 
treatment during the June 2000 VA 
hospitalization in question cause 
any right arm/hand numbness; (c) if 
such VA treatment during the June 
2000 VA hospitalization in question 
caused any permanent right arm/hand 
numbness, was such right arm/hand 
disability a certain, or near 
certain, risk of the cardiac 
pacemaker implantation that was 
performed; (d) did such VA treatment 
during the June 2000 VA 
hospitalization in question 
permanently worsen any preexisting 
right arm/hand disability that may 
have been present (versus the 
continuance or "natural 
progression" of any preexisting 
disability); (e) was any such right 
arm/hand disability caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of the VA in furnishing 
hospital care, medical/surgical 
treatment, or examination during the 
June 2000 VA hospitalization in 
question; and (f) was any such right 
arm/hand disability caused by an 
event not reasonably foreseeable 
(such as an accident) (i.e., an 
event that would not be reasonably 
anticipated or expected by a health 
care provider who utilized the 
degree of care a prudent or 
competent person so engaged would 
exercise)?  The examiner should 
comment on the clinical 
significance, if any, of right 
carpal tunnel syndrome diagnosed in 
1989 and the current right arm/hand 
numbness.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  The examiner 
should adequately summarize the 
relevant history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
rendered.  

4.  With respect to the § 1151 
benefits claim for fracture of two 
front teeth, claimed as resulting 
from a laparoscopic cholecystectomy 
performed at a Veterans Affairs 
facility in July 1993, the RO should 
arrange appropriate VA examination, 
to include dental findings.  The 
examiner should review the entire 
claims folders, examine appellant, 
and express opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability), regarding the 
following questions:  

(a) Was the laparoscopic 
cholecystectomy performed at a 
Veterans Affairs facility in July 
1993 in question properly performed; 
(b) did such VA treatment during the 
July 1993 VA hospitalization in 
question cause fractured front 
teeth; (c) if such VA treatment 
during the July 1993 VA 
hospitalization in question caused 
fractured front teeth, was such 
dental injury a certain, or near 
certain, risk of the laparoscopic 
cholecystectomy that was performed; 
(d) was any such dental injury 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of the VA in 
furnishing hospital care, 
medical/surgical treatment, or 
examination during the July 1993 VA 
hospitalization in question; and (f) 
was any such dental injury caused by 
an event not reasonably foreseeable 
(such as an accident) (i.e., an 
event that would not be reasonably 
anticipated or expected by a health 
care provider who utilized the 
degree of care a prudent or 
competent person so engaged would 
exercise)?  The examiner should 
comment on the clinical 
significance, if any, of an October 
2001 VA clinical record, which noted 
a totally edentulous maxilla.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  The examiner 
should adequately summarize the 
relevant history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
rendered.  

5.  With respect to the § 1151 
benefits claim for residuals of a 
left hydrocelectomy performed at a 
Veterans Affairs facility in June 
2000, the RO should arrange 
appropriate VA examination, to 
include genitourinary findings.  The 
examiner should review the entire 
claims folders, examine appellant, 
and express opinion, including the 
degree of probability expressed in 
terms of is it at least as likely as 
not (i.e., is there at least a 50 
percent probability), regarding the 
following questions:  

(a) Was the left hydrocelectomy 
performed during the June 2000 VA 
hospitalization in question properly 
performed; (b) did such VA treatment 
during the June 2000 VA 
hospitalization in question cause 
any permanent residuals (beyond such 
residuals which would be expected) 
of the left hydrocelectomy, and if 
so, what are the residuals; (c) if 
such VA treatment during the June 
2000 VA hospitalization in question 
caused any permanent residuals, were 
such residuals a certain, or near 
certain, risk of the left 
hydrocelectomy that was performed; 
(d) did such VA treatment during the 
June 2000 VA hospitalization in 
question permanently worsen any 
preexisting left hydrocele 
disability that may have been 
present (versus the continuance or 
"natural progression" of any 
preexisting disability); (e) were 
any permanent residuals of the left 
hydrocelectomy caused by 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of the VA in furnishing 
hospital care, medical/surgical 
treatment, or examination during the 
June 2000 VA hospitalization in 
question; and (f) were any permanent 
residuals of the left hydrocelectomy 
caused by an event not reasonably 
foreseeable (such as an accident) 
(i.e., an event that would not be 
reasonably anticipated or expected 
by a health care provider who 
utilized the degree of care a 
prudent or competent person so 
engaged would exercise)?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner.  The examiner 
should adequately summarize the 
relevant history and clinical 
findings, and provide adequate 
reasons for the medical conclusions 
rendered.  

6.  The RO should review any 
additional evidence and readjudicate 
the appellate issues of entitlement 
to benefits under 38 U.S.C.A. § 1151 
for additional disabilities 
involving right hand/arm numbness, 
claimed as resulting from a cardiac 
pacemaker implantation in the right 
subclavian region performed at a 
Veterans Affairs facility in 
February 1987, fracture of two front 
teeth, claimed as resulting from a 
laparoscopic cholecystectomy 
performed at a Veterans Affairs 
facility in July 1993, and residuals 
of a left hydrocelectomy performed 
at a Veterans Affairs facility in 
June 2000, with consideration of 
applicable court precedents and 
statutory and regulatory provisions 
(including, but not limited to, the 
applicable "fault" amended 
regulations implementing 38 U.S.C.A. 
§ 1151).  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case to include the 
applicable "fault" amended regulations implementing 38 
U.S.C.A. § 1151.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



